The defendant was convicted of the offense of distilling, etc., and appeals.
There was ample evidence to sustain the conviction, and the rules of law governing such cases were fully and correctly given in charge to the jury by the court. It would not serve any good purpose to discuss the evidence.
The exceptions reserved to portions of the trial court's oral charge are patently without merit. The principles of law contained in the charges refused to defendant were, where correct, fully and fairly covered by the said oral charge.
We have examined all of the exceptions reserved during the trial of the case, as well as the entire record, and finding nowhere any prejudicial error committed, the judgment will be affirmed.
Affirmed.